DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Witte et al. US 20050184899 A1 (hereinafter referred to as Witte) in view of Fukuda et al. JP2001034502A (hereinafter referred to as Fukuda) with equivalent English translation provided by Espacenet in view of Arabi et al. US 7,109,737 B2 (hereinafter referred to as Arabi).

Regarding claim 1, Witte teaches a semiconductor system (fig. 1, elm. 1000, par. [0027]), comprising: a processing core (fig. 1, elm. 1050, par. [0026]); and a design under test(DUT) (fig. 1, elm. 1010, par. [0027]) electrically connected with the processing core via a bus (fig. 2, elm. 195, par. [0051]), wherein the processing core is configured to execute a test software (fig. 1, elm. 1080, par. [0026]) optimum operating voltage (“… EED test may … an input voltage of at least five volts. This voltage may be any other acceptable voltage, the use of five volts is intended to be merely exemplary. … the input does not exceed a certain value, in this case five volts, and that the test will not continue to proceed until this condition is meet …”, par. [0038]) of the DUT (fig. 1, elm. 1010, par. [0027]), drive a protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) to block transmission of an undefined signal (tray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) generated by the DUT during the execution of the test software (par. [0006], [0014]-[0015]), perform a first test by applying a first voltage to the DUT (first voltage test, these voltages are merely exemplary and any presence of voltage test may be designed that includes various other alterative voltages, par. [0040], [0043]), and perform a second test by applying a second voltage (second voltage test, par. [0041], [0043]), wherein the protection circuit is configured to notify the processing core of the generation of the undefined signal or a sideband signal (fig. 1, After the device under test 1010 has been tested, the result of the test may be displayed using display 1040. Display 1040 may be, for example, an light emitting diode (LED) indicator light, [0043]).  
Witte does not explicitly disclose determine an optimum operating voltage; applying a second voltage, which is higher than the first voltage, to the DUT if the DUT fails the first test.
However Fukuda teaches determine an optimum operating voltage (fig. 1, par. [0011]-[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a voltage margin diagnosis on a microprocessor during system power on, based on which optimum voltage of microprocessor is computed by voltage controller and to adjust optimum operating voltage, as taught in Fukuda in modifying the method of Witte. The motivation would be to improve the yield of a microprocessor, and secure high reliability.
Arabi teaches applying  a second voltage (higher voltage level step), which is higher than the first voltage, to the DUT if the DUT fails the first test (“…tested IC is tested at, at least two voltage level steps; retesting an IC at a higher voltage level step in response to failure of the IC to operate within a power specification associated with a lower voltage level step …”, clm. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide testing of semiconductor integrated circuits (ICs) at predetermined voltage levels, as taught in Arabi in modifying the apparatus of Witte and Fukuda. The motivation would be to minimizes the overall testing time.

Regarding claim 2, Witte and Fukuda teaches the semiconductor system of claim 1, Witte further teaches wherein the processing core (fig. 1, elm. 1050, par. [0026]) is further configured to determine the first voltage (par. [0040]) as the optimum operating voltage of the DUT (fig. 1, elm. 1010, par. [0027]) if the DUT passes the first test (first voltage test, these voltages are merely exemplary and any presence of voltage test may be designed that includes various other alterative voltages, par. [0040], [0043]).

Regarding claim 3, Witte and Fukuda teaches the semiconductor system of claim 1, Witte further teaches wherein the undefined signal (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) includes an undefined bus signal (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]), and the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) is configured to block transmission of the undefined bus signal to the bus during the execution of the test software (fig. 1, elm. 1080, par. [0026]) (par. [0006], [0014]-[0015]).  

Regarding claim 4, Witte and Fukuda teaches the semiconductor system of claim 1, Witte teaches further comprising: a common logic (fig. 1, elm. 1030, par. [0028]) electrically connected to the DUT(fig. 1, elm. 1010, par. [0027]), 18Atty. Dkt. No. 2677-000429-US-COA wherein the undefined signals (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) include an undefined sideband signal (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]), and the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) is configured to block transmission of the undefined sideband signal to the common logic during the execution of the test software fig. 1, elm. 1080, par. [0026]) (par. [0006], [0014]-[0015]).  

Regarding claim 5, Witte and Fukuda teaches the semiconductor system of claim 4, Witte teaches further wherein the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) is configured to block the transmission of the undefined sideband signal (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) to the common logic (fig. 1, elm. 1030, par. [0028]) by fixing some ports (fig. 2, pins 112,  par. [0044]) of the DUT to a set value.  

Regarding claim 6, Witte and Fukuda teaches the semiconductor system of claim 2, Witte teaches wherein the processing core (fig. 1, elm. 1050, par. [0026]) driving the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) comprises allowing the protection circuit to enter an operating state before the executing the test software (fig. 1, elm. 1080, par. [0026]).  

Regarding claim 7, Witte and Fukuda teaches the semiconductor system of claim 1, Witte teaches wherein the processing core (fig. 1, elm. 1050, par. [0026]) is further configured to stop the first or second test in response to the notifying (fig. 7, stp. 450, par.[0059]-[0062]).  

Regarding claim 8, Witte teaches a method of testing a semiconductor device (fig. 1, elm. 1000, par. [0027]), comprising: executing test software (fig. 1, elm. 1080, par. [0026]), an optimum operating voltage (“… EED test may … an input voltage of at least five volts. This voltage may be any other acceptable voltage, the use of five volts is intended to be merely exemplary. … the input does not exceed a certain value, in this case five volts, and that the test will not continue to proceed until this condition is meet …”, par. [0038]) of a design under test (DUT) (fig. 1, elm. 1010, par. [0027]); driving a protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) to block transmission of an undefined signal (tray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) generated by the DUT during the execution of the test software (par. [0006], [0014]-[0015]); performing a first test applying a first voltage (first voltage test, these voltages are merely exemplary and any presence of voltage test may be designed that includes various other alterative voltages, par. [0040], [0043]) by to the DUT; and performing a second test by applying a second voltage (second voltage test, par. [0041], [0043]), which is higher than the first voltage, to the DUT if the DUT fails the first test.  
Witte does not explicitly disclose determine an optimum operating voltage; applying a second voltage, which is higher than the first voltage, to the DUT if the DUT fails the first test.
However Fukuda teaches determine an optimum operating voltage (fig. 1, par. [0011]-[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a voltage margin diagnosis on a microprocessor during system power on, based on which optimum voltage of microprocessor is computed by voltage controller and to adjust optimum operating voltage, as taught in Fukuda in modifying the method of Witte. The motivation would be to improve the yield of a microprocessor, and secure high reliability.
Arabi teaches applying  a second voltage (higher voltage level step), which is higher than the first voltage, to the DUT if the DUT fails the first test (“…tested IC is tested at at least two voltage level steps; retesting an IC at a higher voltage level step in response to failure of the IC to operate within a power specification associated with a lower voltage level step …”, clm. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide testing of semiconductor integrated circuits (ICs) at predetermined voltage levels, as taught in Arabi in modifying the apparatus of Witte and Fukuda. The motivation would be to minimizes the overall testing time.

Regarding claim 9, Witte and Fukuda teaches the semiconductor system of claim 8, Witte further teaches wherein the processing core (fig. 1, elm. 1050, par. [0026]) is further configured to determine the first voltage (par. [0040]) as the optimum operating voltage of the DUT (fig. 1, elm. 1010, par. [0027]) if the DUT passes the first test (first voltage test, these voltages are merely exemplary and any presence of voltage test may be designed that includes various other alterative voltages, par. [0040], [0043]).

Regarding claim 10, Witte and Fukuda teaches the method of claim 8, Witte further teaches wherein the DUT (fig. 1, elm. 1010, par. [0027]) and a processing core (fig. 1, elm. 1050, par. [0026]), which executes the test software (fig. 1, elm. 1080, par. [0026]), are electrically connected via a bus (fig. 2, elm. 195, par. [0051]) the undefined signal (tray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) includes an undefined bus signal, and the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) is configured to block transmission of the undefined bus signal to the bus during the execution of the test software (par. [0006], [0014]-[0015]).  

Regarding claim 11, Witte and Fukuda teaches the method of claim 8, Witte further teaches wherein the DUT  (fig. 1, elm. 1010, par. [0027]) and a common logic (fig. 1, elm. 1030, par. [0028]) are electrically connected, the undefined signals (tray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) include an undefined sideband signal, and the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) blocks transmission of the undefined sideband signal to the common logic during the execution of the test software (par. [0006], [0014]-[0015]).  

 Regarding claim 12, Witte and Fukuda teaches the semiconductor system of claim 11, Witte teaches further wherein the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) is configured to block the transmission of the undefined sideband signal (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) to the common logic (fig. 1, elm. 1030, par. [0028]) by fixing some ports (fig. 2, pins 112,  par. [0044]) of the DUT to a set value.  

Regarding claim 13, Witte and Fukuda teaches the semiconductor system of claim 8, Witte teaches wherein the processing core (fig. 1, elm. 1050, par. [0026]) driving the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) comprises allowing the protection circuit to enter an operating state before the executing the test software (fig. 1, elm. 1080, par. [0026]).  

Regarding claim 14, Witte and Fukuda teaches the method of claim 8, Witte teaches further comprising: notifying a processing core (fig. 1, elm. 1050, par. [0026]) to execute the test software (fig. 1, elm. 1080, par. [0026]) of the generation of the undefined signal using the protection circuit (light indicating that the SV test is being performed, par. [0037]).  
  
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte in view of Fukuda.

Regarding claim 15, Witte teaches a semiconductor system (fig. 1, elm. 1000, par. [0027]), comprising: memory (fig. 1, elm. 1060, par. [0029]) to store test software (fig. 1, elm. 1080, par. [0026]); a processing core (fig. 1, elm. 1050, par. [0026]); and a design under test (DUT) (fig. 1, elm. 1010, par. [0027]), wherein the processing core 
is configured to execute the test software, set up a configuration for a test, an optimum operating voltage (“… EED test may … an input voltage of at least five volts. This voltage may be any other acceptable voltage, the use of five volts is intended to be merely exemplary. … the input does not exceed a certain value, in this case five volts, and that the test will not continue to proceed until this condition is meet …”, par. [0038]) when the voltage calibration test is passed, wherein the setting up the configuration comprises driving a protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) to block a transmission of undefined signals (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) generated by the DUT during the execution of the test software (par. [0006], [0014]-[0015]), and wherein the protection circuit notifies the test software a generation of at least one of the undefined signals (fig. 1, After the device under test 1010 has been tested, the result of the test may be displayed using display 1040. Display 1040 may be, for example, an light emitting diode (LED) indicator light, [0043]).  
Witte does not teach perform a voltage calibration test and determine an optimum operating voltage.
However Fukuda teaches perform a voltage calibration test (fig. 1, par. [0013]-[0018]), and determine an optimum operating voltage (par. [0011]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 16, Witte and Fukuda teaches the method of claim 15, Witte further teaches wherein the undefined signals (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) include at least one of an undefined bus signal (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) and an undefined sideband signal (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]).  

Regarding claim 17, Witte and Fukuda teaches the method of claim 16, Witte further teaches wherein the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) is configured to block the undefined bus signal (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) to transmit from DUT (fig. 1, elm. 1010, par. [0027]) to a bus (fig. 2, elm. 195, par. [0051]).  

Regarding claim 18, Witte and Fukuda teaches the method of claim 16, Witte further teaches wherein the protection circuit (fig. 1, stray voltage test (SV) button, par. [0033]) (fig. 2, elm. 160, par. [0048]) blocks the undefined sideband signal (stray voltages due to error conditions that may occur in systems within the device under test, par. [0048]) to transmit from DUT (fig. 1, elm. 1010, par. [0027]) to a common logic (fig. 1, elm. 1030, par. [0028]).  

Allowable Subject Matter
Claims 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858